DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10 of US Application No. 16/681,077, filed on 07/08/2022, are currently pending and have been examined. Claims 1, 4, 5, 8, and 9 are amended and claims 2 and 3 are canceled.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Response to Arguments
	Applicant’s acknowledges, see REMARKS 07/08/2022, the 112f interpretation but does not address them. Therefore, the 112f interpretation is maintained.

	With respect to independent claims 1, 8, and 9, rejected under 35 USC §103, the applicant argues that: “Liu, Brooks, and Ho, alone or in combination do not teach or suggest each and every feature of amended independent claims 1, 8, and 9. Independent claim 1 is amended to recite, inter alia, "wherein the priority is set based on a risk degree and an allowable time, wherein the risk degree representing a degree of risk that is determined according to the content of the abnormality of the first autonomous driving vehicle, and wherein the allowable time is an allowable time for checking the travel instruction to the first autonomous driving vehicle" and amended to recite that the processor is configured to "increase the priority as the risk degree increases or the allowable time decreases." Independent claims 8 and 9 are similarly amended.
 
More specifically, Liu, Brooks, Ho, and Wang, alone or in combination do not teach or suggest the inverse proportional relationship between priority and the allowable time.” Examiner disagrees.

	Liu discloses that the priority is based on a condition of the vehicle and an urgency (time) and Brooks discloses that the priority of their system may also be based on a type of hazard, e.g., cargo or environmental) as well as a time-factor. Neither discloses that the time factor includes an allowable time for checking travel instructions. However, Ho discloses that the reply, i.e., instructions, must be received within an allotted time period in order to successfully receive instructions from the remote entity. Therefore, the combination of the prior art of Liu, Brooks, and Ho disclose “…wherein the risk degree representing a degree of risk that is determined according to the content of the abnormality of the first autonomous driving vehicle, and wherein the allowable time is an allowable time for checking the travel instruction to the first autonomous driving vehicle…”

	As far as the limitation “…increase the priority as the risk degree increases or the allowable time decreases.”(emphasis added) Brooks discloses that the weight of the risk, i.e., the risk degree, increases based on the environment of the vehicle or the cargo it carries. Therefore, the combination of Liu, Brooks, and Ho discloses the entirety of the amended claims. 


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: communication unit in claims 1, 5, and 9.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The structure may be found in ¶ [0055] of the instant application, i.e., The communication interface 31 is an example of the communication unit, and includes an interface circuit for connecting the server 3 to the communication network 4, the monitoring terminal 35, and the instruction terminal 36, respectively.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 1, 5, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0364700 A1, “Liu”) in view of Brooks (US 2018/0356814 A1, “Brooks”) and in further view of Ho (US 2017/0090480 A1, “Ho”).

	Regarding claim 1, Liu discloses intervention in operation of a vehicle having autonomous driving capabilities and teaches:

A vehicle control device comprising: (AV system 22 is a vehicle control device - See at least ¶ [0065]-[0078] and Fig. 1)

a communication unit configured to communicate with a plurality of autonomous driving vehicles configured to perform autonomous traveling; and (Device 28 may perform V2V communication - See at least ¶ [0071])

a processor configured to: (AV 10 contains computing devices 40 for performing the functions of the invention - See at least ¶ [0075]-[0078] and Fig. 1)

when an abnormality occurs (When one or more components of the AV system 22 is in an abnormal or unexpected condition (e.g., malfunctions or generates an unusual output), a teleoperation event may be triggered - See at least ¶ [0093]) in or around at least one first autonomous driving vehicle among the plurality of autonomous driving vehicles, (The AV system monitoring process 420 may read system information and data 412 for analysis. An analysis result may generate a teleoperation event 422 to the teleoperation event handling process 430. The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440 - See at least ¶ [0090] and Fig. 4; The AV may be part of a network of multiple AVs - See at least ¶ [0083] and Fig. 2A) determine a travel instruction for controlling traveling of each of the at least one first autonomous driving vehicle; (In response to a teleoperation event a teleoperation request is triggered - See at least ¶ [0086] and fig. 3A. While waiting on the teleoperator to accept the request a fall back operation 407 is implemented, i.e., a travel instruction - See at least ¶ [0086] and Fig. 3A; Further, after the teleoperator accepts the result they may provide teleoperation controls for the vehicle, i.e., a travel instruction - See at least ¶ [0087])

transmit the travel instruction to each of the at least one first autonomous driving vehicle via the communication unit; (The teleoperation handling process sends the teleoperation to the AV system to affect the autonomous driving capabilities of the AV - See at least ¶ [0087])

cause an electronic control unit of each of the at least one first autonomous driving vehicle to control traveling of the at least one first autonomous driving vehicle based on the travel instruction; (In some implementations, the teleoperation client 201 can be integrated as a part of an AV system 410. In some examples, the teleoperation client 201 is distinct from the AV system 410 and maintains communication with the AV system 410. In some instances, the teleoperation client 201 may comprise an AV system monitoring process 420, a teleoperation event handling process 430, and a teleoperation command handling process 440. The AV system monitoring process 420 may read system information and data 412 for analysis. An analysis result may generate a teleoperation event 422 to the teleoperation event handling process 430. The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440. In some implementations, the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform tele interaction with the AV system 410. In response to actions of the teleoperator through the user interface, the teleoperation server may issue a teleoperation command 452 that expresses the teleoperation in a form for use by the teleoperation command handling process 440. The teleoperation command handling process 440 translates the teleoperation command into an AV system command 442 expressed in a form useful for the AV system 410 and sends the command to the AV system - See at least ¶ [0090] and Fig. 4A)

set a priority representing a degree of priority in which an instruction terminal including a display device and an input device (In some implementations , the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform tele interaction with the AV system 410 - See at least ¶ [0090] and Fig. 4A; A teleoperation client 201 (e.g., hardware, software, firmware, or a combination of two or more of them), typically installed on an AV 200 of an AV system 292. The teleoperation client 201 may interact with components (e.g., sensors 203, communication devices 204, user interface devices, memory 206, a controller 207, or functional devices, or combinations of them) of the AV system 292, for example, sending and receiving information and commands. The teleoperation client 201 can communicate over a communication interface 204 (that may be at least partly wireless) with a teleoperation server 210 - See at least ¶ [0082] and [0087]) is notified of the travel instruction in an order determined according to content of the abnormality, for each of the at least one first autonomous driving vehicle; (When a teleoperation request arrives at the communication interface 526 of the teleoperation server, the teleoperation request may be handled by a queuing process 532. In some implementations, the queuing process 532 may consider a first-in first-out method. In some cases, the queuing process 532 may evaluate the urgency of the teleoperation request, and then prioritize the urgent teleoperation request. A degree of urgency may be associated with safety. For example, an event that an AV system is under a fire may be placed with a high degree of urgency; a flat tire occurrence where the AV system has been parked in a safe place may be placed with a low degree of urgency - See at least ¶ [0146])

notify any one of at least one instruction terminal of the determined travel instruction to the first autonomous driving vehicle, (In some implementations, the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform tele-interaction with the AV system 410. In response to actions of the teleoperator through the user interface, the teleoperation server may issue a teleoperation command 452 that expresses the teleoperation in a form for use by the teleoperation command handling process 440. The teleoperation command handling process 440 translates the teleoperation command into an AV system command 442 expressed in a form useful for the AV system 410 and sends the command to the AV system - See at least ¶ [0090]) among the at least one first autonomous driving vehicle, in the order of priority; (The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440 - See at least ¶ [0090]; The requests are sorted by a priority, therefore the notifications are performed according to the priority - See at least ¶ [0146])

receive a result of checking the determined travel instruction from the at least one instruction terminal, (The teleoperation event handling process 430 must mediate conflicts, i.e., determine a result from checking, between fallback request 432 and teleoperation command 452. - See at least ¶ [0139] The teleoperation command handling process 440 takes a teleoperation command 452 issued by a teleoperator 470 through a teleoperation interface 460 and translates the teleoperation command 452 into one or more AV system commands 442. The AV system commands 442 are then sent to corresponding hardware components or software processes of the AV system 410, i.e., received by the AV system - See at least ¶ [0141]) 

	Liu does not explicitly teach wherein the priority is set based on a risk degree and an allowable time. However, Brooks discloses remote vehicle operator assignment system and teaches: 

wherein the priority is set based on a risk degree and an allowable time. (At least one embodiment described herein provides an assignment system and method that determine time varying risk profiles, i.e., priorities, for each vehicle of several vehicle systems traveling within a monitored transportation system…The risk profiles can quantify the amount of risk involved in remotely controlling a vehicle. As described herein, there can be greater risk (and, a larger numerical value assigned for the risk profile) in a vehicle carrying hazardous cargo, a vehicle traveling through a congested area, a vehicle traveling through hazardous weather conditions, or the like, relative to other vehicle systems. The risk may change with respect to time, so the risk profile of a vehicle can change with respect to time, i.e., an allowable time - See at least ¶ [0035] The one or more processors also are configured to assign the operators to remotely monitor or control the separate vehicle systems during the trips based on the time-variable risk profiles - See at least ¶ [0006]) wherein the risk degree representing a degree of risk that is determined according to the content of the abnormality of the first autonomous driving vehicle, (The risk profiles can quantify the amount of risk involved in remotely controlling a vehicle. As described herein, there can be greater risk (and, a larger numerical value assigned for the risk profile) in a vehicle carrying hazardous cargo, a vehicle traveling through a congested area, a vehicle traveling through hazardous weather conditions, or the like, relative to other vehicle systems - See at least ¶ [0141]) [] and increase the priority as the risk degree increases or the allowable time decreases. (At least one embodiment described herein provides an assignment system and method that determine time varying risk profiles, i.e., priorities, for each vehicle of several vehicle systems traveling within a monitored transportation system…As described herein, there can be greater risk (and, a larger numerical value assigned for the risk profile) in a vehicle carrying hazardous cargo, a vehicle traveling through a congested area, a vehicle traveling through hazardous weather conditions, or the like, relative to other vehicle systems See at least ¶ [0141])

	In summary, Liu discloses intervention in operation of a vehicle having autonomous driving capabilities. Liu further discloses prioritizing requests based on an urgency, i.e., being time sensitive. Liu does not explicitly teach wherein the priority is set based on a risk degree and an allowable time. However, Brooks discloses remote vehicle operator assignment system and teaches that priority is given based on a time varying risk profile. This risk profile includes a risk value and the time the risk is present, i.e., the allowable time to act.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the intervention in operation of a vehicle having autonomous driving capabilities of Liu to provide for the remote vehicle operator assignment system, as taught in Brooks, to provide for the efficient assignment and re-assignment of operators to remotely control and/or monitor movement of several different vehicles to ensure the safe and timely concurrent movement of the vehicles. (At Brooks ¶ [0037])

	The Brooks discloses adjusting a priority based on the action/content of the vehicles, assigning a higher risk value to those that are carrying specific cargo or travelling through a certain environment. Brooks further discloses that the risk value may be adjusted based on a time period, i.e., an allowable time. The combination of Liu and Brooks does not explicitly teach that the time period is wherein the allowable time is an allowable time for checking the travel instruction to the first autonomous driving vehicle. However, Ho discloses autonomous vehicle operated with safety augmentation and teaches:

[] and wherein the allowable time is an allowable time for checking the travel instruction to the first autonomous driving vehicle [] (The AVS 100 makes a determination as to whether a response is received from the remote service before a given threshold of time (1345). The threshold of time can be statically or dynamically predetermined. For example, the threshold time limit for receiving the reply action can be static and set by default, geographic region and/or roadway. Alternatively, the threshold time limit for receiving the reply action can be dynamic, and set by one or more parameters which are measured on-the-fly. For example, the threshold time limit can be set by the velocity of the autonomous vehicle 101, i.e., the state of the vehicle and/or the range of the object, event or condition which is the source of the alert - See at least ¶ [0148])

	In summary, Liu discloses intervention in operation of a vehicle having autonomous driving capabilities. Liu further discloses prioritizing requests based on an urgency, i.e., being time sensitive. Liu does not explicitly teach wherein the priority is set based on a risk degree and an allowable time. However, Brooks discloses remote vehicle operator assignment system and teaches that priority is given based on a time varying risk profile. This risk profile includes a risk value and the time the risk is present, i.e., the allowable time to act. However, the combination of Liu and Brooks does not explicitly teach that the allowable time to act includes the allowable time for checking travel instructions. However, Ho discloses autonomous vehicle operated with safety augmentation and teaches that the response, i.e., an instruction, must be received within a threshold period of time.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the intervention in operation of a vehicle having autonomous driving capabilities of Liu and Brooks to provide for the autonomous vehicle operated with safety augmentation, as taught in Ho, to provide a prompt input to facilitate operation of an autonomous vehicle when an event or condition affecting a confidence in Safety is detected. (At Ho ¶ [0017])	

	Regarding claim 5, Liu further teaches: 

wherein: the communication unit is configured to receive state information indicating a state of the first autonomous driving vehicle at a time when the abnormality occurs, for each of the at least one first autonomous driving vehicle; and (When a teleoperation server 450 receives a teleoperation request 434, the teleoperation server 450 analyzes the teleoperation request 434 and the associated data, such as relevant information of a system failure, system information and data 412, i.e., state information, the teleoperation event 422, important features, currently active teleoperation events, one or more teleoperations, or data of the AV systems associated with each active teleoperation event, or combinations of them. The teleoperation server 450 may present corresponding information to the teleoperator 470 - See at least ¶ [0144] and [0092])

	Liu does not explicitly disclose, but Ho further teaches:

the processor is configured to set the allowable time according to the state of the first autonomous driving vehicle indicated in the state information of each of the at least one first autonomous driving vehicle. (The AVS 100 makes a determination as to whether a response is received from the remote service before a given threshold of time (1345). The threshold of time can be statically or dynamically predetermined. For example, the threshold time limit for receiving the reply action can be static and set by default, geographic region and/or roadway. Alternatively, the threshold time limit for receiving the reply action can be dynamic, and set by one or more parameters which are measured on-the-fly. For example, the threshold time limit can be set by the velocity of the autonomous vehicle 101, i.e., the state of the vehicle and/or the range of the object, event or condition which is the source of the alert - See at least ¶ [0148])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the intervention in operation of a vehicle having autonomous driving capabilities of Liu and Brooks to provide for the autonomous vehicle operated with safety augmentation, as taught in Ho, to provide a prompt input to facilitate operation of an autonomous vehicle when an event or condition affecting a confidence in Safety is detected. (At Ho ¶ [0017])	

	Regarding claim 6, Liu further teaches: 

wherein the processor is configured to, according to the content of the abnormality of each of the at least one first autonomous driving vehicle, (Referring to FIG.3A, in an initial condition 301, an AV system operates in a fully autonomous mode (that is, driving without manual assistance). In step 302, a teleoperation event is generated by a monitoring process (332 in FIG. 3B) on the AV system, i.e., according to the content of the abnormality - See at least ¶ [0086] and [0093]-[0094]) determine whether to notify the travel instruction to any one of the at least one instruction terminal after or before transmitting the travel instruction to each of the at least one first autonomous driving vehicle. (In step 304, the teleoperator accepts the teleoperation request and engages in the tele-interaction. The tele-interactions can vary; for example, the teleoperation server may recommend possible teleoperations through an inter face to the teleoperator, and the teleoperator can select one or more of the recommended teleoperations and cause the teleoperations to be sent to the AV system, i.e., the notification is before transmitting the travel instructions to the AV - See at least ¶ [0087] and Fig. 3)
 

	Regarding claim 8, Liu discloses intervention in operation of a vehicle having autonomous driving capabilities teaches:

A vehicle control method, comprising: (The method of the invention involves vehicle control - See at least Claim 1)

determining, when an abnormality occurs in or around at least one first autonomous driving vehicle among a plurality of autonomous driving vehicles that is configured to perform autonomous traveling, (When one or more components of the AV system 22 is in an abnormal or unexpected condition (e.g., malfunctions or generates an unusual output), a teleoperation event may be triggered - See at least ¶ [0093]) a travel instruction for controlling traveling of each of the at least one first autonomous driving vehicle; (The AV system monitoring process 420 may read system information and data 412 for analysis. An analysis result may generate a teleoperation event 422 to the teleoperation event handling process 430. The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440, which in turn sends commands to the AV - See at least ¶ [0090] and Fig. 4A; The AV may be part of a network of multiple AVs - See at least ¶ [0083] and Fig. 2A)

transmitting the travel instruction to each of the at least one first autonomous driving vehicle via a communication unit configured to communicate with the plurality of autonomous driving vehicles; (The teleoperation handling process sends the teleoperation to the AV system to affect the autonomous driving capabilities of the AV - See at least ¶ [0087])

causing an electronic control unit of each of the at least one first autonomous driving vehicle to control traveling of the at least one first autonomous driving vehicle based on the travel instruction; (In some implementations, the teleoperation client 201 can be integrated as a part of an AV system 410. In some examples, the teleoperation client 201 is distinct from the AV system 410 and maintains communication with the AV system 410. In some instances, the teleoperation client 201 may comprise an AV system monitoring process 420, a teleoperation event handling process 430, and a teleoperation command handling process 440. The AV system monitoring process 420 may read system information and data 412 for analysis. An analysis result may generate a teleoperation event 422 to the teleoperation event handling process 430. The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440. In some implementations, the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform tele interaction with the AV system 410. In response to actions of the teleoperator through the user interface, the teleoperation server may issue a teleoperation command 452 that expresses the teleoperation in a form for use by the teleoperation command handling process 440. The teleoperation command handling process 440 translates the teleoperation command into an AV system command 442 expressed in a form useful for the AV system 410 and sends the command to the AV system - See at least ¶ [0090] and Fig. 4A)

setting a priority representing a degree of priority in which an instruction terminal including a display device and an input device (In some implementations , the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform tele interaction with the AV system 410 - See at least ¶ [0090] and Fig. 4A; A teleoperation client 201 (e.g., hardware, software, firmware, or a combination of two or more of them), typically installed on an AV 200 of an AV system 292. The teleoperation client 201 may interact with components (e.g., sensors 203, communication devices 204, user interface devices, memory 206, a controller 207, or functional devices, or combinations of them) of the AV system 292, for example, sending and receiving information and commands. The teleoperation client 201 can communicate over a communication interface 204 (that may be at least partly wireless) with a teleoperation server 210 - See at least ¶ [0082] and [0087])  is notified of the travel instruction in an order determined according to content of the abnormality, for each of the at least one first autonomous driving vehicle; (When a teleoperation request arrives at the communication interface 526 of the teleoperation server, the teleoperation request may be handled by a queuing process 532. In some implementations, the queuing process 532 may consider a first-in first-out method. In some cases, the queuing process 532 may evaluate the urgency of the teleoperation request, and then prioritize the urgent teleoperation request. A degree of urgency may be associated with safety. For example, an event that an AV system is under a fire may be placed with a high degree of urgency; a flat tire occurrence where the AV system has been parked in a safe place may be placed with a low degree of urgency - See at least ¶ [0146])

notifying any one of at least one instruction terminal of the determined travel instruction to the first autonomous driving vehicle, (In some implementations, the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform tele-interaction with the AV system 410. In response to actions of the teleoperator through the user interface, the teleoperation server may issue a teleoperation command 452 that expresses the teleoperation in a form for use by the teleoperation command handling process 440. The teleoperation command handling process 440 translates the teleoperation command into an AV system command 442 expressed in a form useful for the AV system 410 and sends the command to the AV system - See at least ¶ [0090]) among the at least one first autonomous driving vehicle, in the order of priority;  (The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440 - See at least ¶ [0090]; The requests are sorted by a priority, therefore the notifications are performed according to the priority - See at least ¶ [0146])

receiving a result of checking the determined travel instruction from the at least one instruction terminal (The teleoperation event handling process 430 must mediate conflicts, i.e., determine a result from checking, between fallback request 432 and teleoperation command 452. - See at least ¶ [0139] The teleoperation command handling process 440 takes a teleoperation command 452 issued by a teleoperator 470 through a teleoperation interface 460 and translates the teleoperation command 452 into one or more AV system commands 442. The AV system commands 442 are then sent to corresponding hardware components or software processes of the AV system 410, i.e., received by the AV system - See at least ¶ [0141]) 

	Liu does not explicitly teach wherein the priority is set based on a risk degree and an allowable time. However, Brooks discloses remote vehicle operator assignment system and teaches: 

wherein the priority is set based on a risk degree and an allowable time. (At least one embodiment described herein provides an assignment system and method that determine time varying risk profiles, i.e., priorities, for each vehicle of several vehicle systems traveling within a monitored transportation system…The risk profiles can quantify the amount of risk involved in remotely controlling a vehicle. As described herein, there can be greater risk (and, a larger numerical value assigned for the risk profile) in a vehicle carrying hazardous cargo, a vehicle traveling through a congested area, a vehicle traveling through hazardous weather conditions, or the like, relative to other vehicle systems. The risk may change with respect to time, so the risk profile of a vehicle can change with respect to time, i.e., an allowable time - See at least ¶ [0035] The one or more processors also are configured to assign the operators to remotely monitor or control the separate vehicle systems during the trips based on the time-variable risk profiles - See at least ¶ [0006]) wherein the risk degree representing a degree of risk that is determined according to the content of the abnormality of the first autonomous driving vehicle, (The risk profiles can quantify the amount of risk involved in remotely controlling a vehicle. As described herein, there can be greater risk (and, a larger numerical value assigned for the risk profile) in a vehicle carrying hazardous cargo, a vehicle traveling through a congested area, a vehicle traveling through hazardous weather conditions, or the like, relative to other vehicle systems - See at least ¶ [0141]) [] and increase the priority as the risk degree increases or the allowable time decreases. (At least one embodiment described herein provides an assignment system and method that determine time varying risk profiles, i.e., priorities, for each vehicle of several vehicle systems traveling within a monitored transportation system…As described herein, there can be greater risk (and, a larger numerical value assigned for the risk profile) in a vehicle carrying hazardous cargo, a vehicle traveling through a congested area, a vehicle traveling through hazardous weather conditions, or the like, relative to other vehicle systems See at least ¶ [0141])

	In summary, Liu discloses intervention in operation of a vehicle having autonomous driving capabilities. Liu further discloses prioritizing requests based on an urgency, i.e., being time sensitive. Liu does not explicitly teach wherein the priority is set based on a risk degree and an allowable time. However, Brooks discloses remote vehicle operator assignment system and teaches that priority is given based on a time varying risk profile. This risk profile includes a risk value and the time the risk is present, i.e., the allowable time to act.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the intervention in operation of a vehicle having autonomous driving capabilities of Liu to provide for the remote vehicle operator assignment system, as taught in Brooks, to provide for the efficient assignment and re-assignment of operators to remotely control and/or monitor movement of several different vehicles to ensure the safe and timely concurrent movement of the vehicles. (At Brooks ¶ [0037])

	The Brooks discloses adjusting a priority based on the action/content of the vehicles, assigning a higher risk value to those that are carrying specific cargo or travelling through a certain environment. Brooks further discloses that the risk value may be adjusted based on a time period, i.e., an allowable time. The combination of Liu and Brooks does not explicitly teach that the time period is wherein the allowable time is an allowable time for checking the travel instruction to the first autonomous driving vehicle. However, Ho discloses autonomous vehicle operated with safety augmentation and teaches:

[] and wherein the allowable time is an allowable time for checking the travel instruction to the first autonomous driving vehicle [] (The AVS 100 makes a determination as to whether a response is received from the remote service before a given threshold of time (1345). The threshold of time can be statically or dynamically predetermined. For example, the threshold time limit for receiving the reply action can be static and set by default, geographic region and/or roadway. Alternatively, the threshold time limit for receiving the reply action can be dynamic, and set by one or more parameters which are measured on-the-fly. For example, the threshold time limit can be set by the velocity of the autonomous vehicle 101, i.e., the state of the vehicle and/or the range of the object, event or condition which is the source of the alert - See at least ¶ [0148])

	In summary, Liu discloses intervention in operation of a vehicle having autonomous driving capabilities. Liu further discloses prioritizing requests based on an urgency, i.e., being time sensitive. Liu does not explicitly teach wherein the priority is set based on a risk degree and an allowable time. However, Brooks discloses remote vehicle operator assignment system and teaches that priority is given based on a time varying risk profile. This risk profile includes a risk value and the time the risk is present, i.e., the allowable time to act. However, the combination of Liu and Brooks does not explicitly teach that the allowable time to act includes the allowable time for checking travel instructions. However, Ho discloses autonomous vehicle operated with safety augmentation and teaches that the response, i.e., an instruction, must be received within a threshold period of time.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the intervention in operation of a vehicle having autonomous driving capabilities of Liu and Brooks to provide for the autonomous vehicle operated with safety augmentation, as taught in Ho, to provide a prompt input to facilitate operation of an autonomous vehicle when an event or condition affecting a confidence in Safety is detected. (At Ho ¶ [0017])	

	Regarding claim 9, Liu discloses intervention in operation of a vehicle having autonomous driving capabilities teaches:

A vehicle control system comprising: (AV system 22 is a vehicle control system - See at least ¶ [0065]-[0078] and Fig. 1)

at least one first autonomous driving vehicle among a plurality of' autonomous driving vehicles that is configured to perform autonomous traveling; and (A typical activity of an AV 10 is to safely and reliably drive autonomously or partially manually or both through an environment 12 to a goal location 14, while avoiding vehicles, pedestrians, cyclists, and other obstacles 16 and obeying rules of the road (e.g., rules of operation or driving preferences). The features, functions, and facilities of an AV or an AV system that enable the AV to perform the autonomous driving often are referred to as autonomous driving capabilities - See at least ¶ [0066] The AV may be part of a network of multiple AVs - See at least ¶ [0083] and Fig. 2A)

a vehicle control device configured to communicate with the plurality of autonomous driving vehicles via a communication network, (Device 28 may perform V2V communication - See at least ¶ [0071]) wherein the vehicle control device includes a processor, and the processor is configured to: AV 10 contains computing devices 40 for performing the functions of the invention - See at least ¶ [0075]-[0078] and Fig. 1)

when an abnormality occurs in or around the at least one first autonomous driving vehicle among the plurality of autonomous driving vehicles, (When one or more components of the AV system 22 is in an abnormal or unexpected condition (e.g., malfunctions or generates an unusual output), a teleoperation event may be triggered - See at least ¶ [0093]) determine a travel instruction for controlling traveling of each of the at least one first autonomous driving vehicle; (In response to a teleoperation event a teleoperation request is triggered - See at least ¶ [0086] and fig. 3A. While waiting on the teleoperator to accept the request a fall back operation 407 is implemented, i.e., a travel instruction - See at least ¶ [0086] and Fig. 3A; Further, after the teleoperator accepts the result they may provide teleoperation controls for the vehicle, i.e., a travel instruction - See at least ¶ [0087])

transmit the travel instruction to each of the at least one first autonomous driving vehicle via a communication unit; (The teleoperation handling process sends the teleoperation to the AV system to affect the autonomous driving capabilities of the AV - See at least ¶ [0087])

cause an electronic control unit of each of the at least one first autonomous driving vehicle to control traveling of the at least one first autonomous driving vehicle based on the travel instruction; (In some implementations, the teleoperation client 201 can be integrated as a part of an AV system 410. In some examples, the teleoperation client 201 is distinct from the AV system 410 and maintains communication with the AV system 410. In some instances, the teleoperation client 201 may comprise an AV system monitoring process 420, a teleoperation event handling process 430, and a teleoperation command handling process 440. The AV system monitoring process 420 may read system information and data 412 for analysis. An analysis result may generate a teleoperation event 422 to the teleoperation event handling process 430. The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440. In some implementations, the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform tele interaction with the AV system 410. In response to actions of the teleoperator through the user interface, the teleoperation server may issue a teleoperation command 452 that expresses the teleoperation in a form for use by the teleoperation command handling process 440. The teleoperation command handling process 440 translates the teleoperation command into an AV system command 442 expressed in a form useful for the AV system 410 and sends the command to the AV system - See at least ¶ [0090] and Fig. 4A)

set a priority representing a degree of priority in which an instruction terminal including a display device and input device (In some implementations , the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform tele interaction with the AV system 410 - See at least ¶ [0090] and Fig. 4A; A teleoperation client 201 (e.g., hardware, software, firmware, or a combination of two or more of them), typically installed on an AV 200 of an AV system 292. The teleoperation client 201 may interact with components (e.g., sensors 203, communication devices 204, user interface devices, memory 206, a controller 207, or functional devices, or combinations of them) of the AV system 292, for example, sending and receiving information and commands. The teleoperation client 201 can communicate over a communication interface 204 (that may be at least partly wireless) with a teleoperation server 210 - See at least ¶ [0082] and [0087]) is notified of the travel instruction in an order determined according to content of the abnormality, for each of the at least one first autonomous driving vehicle; (When a teleoperation request arrives at the communication interface 526 of the teleoperation server, the teleoperation request may be handled by a queuing process 532. In some implementations, the queuing process 532 may consider a first-in first-out method. In some cases, the queuing process 532 may evaluate the urgency of the teleoperation request, and then prioritize the urgent teleoperation request. A degree of urgency may be associated with safety. For example, an event that an AV system is under a fire may be placed with a high degree of urgency; a flat tire occurrence where the AV system has been parked in a safe place may be placed with a low degree of urgency - See at least ¶ [0146]) 

notify any one of at least one instruction terminal of the determined travel instruction to the first autonomous driving vehicle, (In some implementations, the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform tele-interaction with the AV system 410. In response to actions of the teleoperator through the user interface, the teleoperation server may issue a teleoperation command 452 that expresses the teleoperation in a form for use by the teleoperation command handling process 440. The teleoperation command handling process 440 translates the teleoperation command into an AV system command 442 expressed in a form useful for the AV system 410 and sends the command to the AV system - See at least ¶ [0090]) among the at least one first autonomous driving vehicle, in the order of highest priority; (The teleoperation event handling process 430 may send out a teleoperation request 434 to a teleoperation server 450 and a fallback request 432 to the teleoperation command handling process 440 - See at least ¶ [0090]; The requests are sorted by a priority, therefore the notifications are performed according to the priority - See at least ¶ [0146])

receive a result of checking the determined travel instruction from the at least one instruction terminal, (The teleoperation event handling process 430 must mediate conflicts, i.e., determine a result from checking, between fallback request 432 and teleoperation command 452. - See at least ¶ [0139] The teleoperation command handling process 440 takes a teleoperation command 452 issued by a teleoperator 470 through a teleoperation interface 460 and translates the teleoperation command 452 into one or more AV system commands 442. The AV system commands 442 are then sent to corresponding hardware components or software processes of the AV system 410, i.e., received by the AV system - See at least ¶ [0141])

	Liu does not explicitly teach wherein the priority is set based on a risk degree and an allowable time. However, Brooks discloses remote vehicle operator assignment system and teaches: 
wherein the priority is set based on a risk degree and an allowable time. (At least one embodiment described herein provides an assignment system and method that determine time varying risk profiles, i.e., priorities, for each vehicle of several vehicle systems traveling within a monitored transportation system…The risk profiles can quantify the amount of risk involved in remotely controlling a vehicle. As described herein, there can be greater risk (and, a larger numerical value assigned for the risk profile) in a vehicle carrying hazardous cargo, a vehicle traveling through a congested area, a vehicle traveling through hazardous weather conditions, or the like, relative to other vehicle systems. The risk may change with respect to time, so the risk profile of a vehicle can change with respect to time, i.e., an allowable time - See at least ¶ [0035] The one or more processors also are configured to assign the operators to remotely monitor or control the separate vehicle systems during the trips based on the time-variable risk profiles - See at least ¶ [0006]) wherein the risk degree representing a degree of risk that is determined according to the content of the abnormality of the first autonomous driving vehicle, (The risk profiles can quantify the amount of risk involved in remotely controlling a vehicle. As described herein, there can be greater risk (and, a larger numerical value assigned for the risk profile) in a vehicle carrying hazardous cargo, a vehicle traveling through a congested area, a vehicle traveling through hazardous weather conditions, or the like, relative to other vehicle systems - See at least ¶ [0141]) [] and increase the priority as the risk degree increases or the allowable time decreases. (At least one embodiment described herein provides an assignment system and method that determine time varying risk profiles, i.e., priorities, for each vehicle of several vehicle systems traveling within a monitored transportation system…As described herein, there can be greater risk (and, a larger numerical value assigned for the risk profile) in a vehicle carrying hazardous cargo, a vehicle traveling through a congested area, a vehicle traveling through hazardous weather conditions, or the like, relative to other vehicle systems See at least ¶ [0141])

	In summary, Liu discloses intervention in operation of a vehicle having autonomous driving capabilities. Liu further discloses prioritizing requests based on an urgency, i.e., being time sensitive. Liu does not explicitly teach wherein the priority is set based on a risk degree and an allowable time. However, Brooks discloses remote vehicle operator assignment system and teaches that priority is given based on a time varying risk profile. This risk profile includes a risk value and the time the risk is present, i.e., the allowable time to act.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the intervention in operation of a vehicle having autonomous driving capabilities of Liu to provide for the remote vehicle operator assignment system, as taught in Brooks, to provide for the efficient assignment and re-assignment of operators to remotely control and/or monitor movement of several different vehicles to ensure the safe and timely concurrent movement of the vehicles. (At Brooks ¶ [0037])

	The Brooks discloses adjusting a priority based on the action/content of the vehicles, assigning a higher risk value to those that are carrying specific cargo or travelling through a certain environment. Brooks further discloses that the risk value may be adjusted based on a time period, i.e., an allowable time. The combination of Liu and Brooks does not explicitly teach that the time period is wherein the allowable time is an allowable time for checking the travel instruction to the first autonomous driving vehicle. However, Ho discloses autonomous vehicle operated with safety augmentation and teaches:

[] and wherein the allowable time is an allowable time for checking the travel instruction to the first autonomous driving vehicle [] (The AVS 100 makes a determination as to whether a response is received from the remote service before a given threshold of time (1345). The threshold of time can be statically or dynamically predetermined. For example, the threshold time limit for receiving the reply action can be static and set by default, geographic region and/or roadway. Alternatively, the threshold time limit for receiving the reply action can be dynamic, and set by one or more parameters which are measured on-the-fly. For example, the threshold time limit can be set by the velocity of the autonomous vehicle 101, i.e., the state of the vehicle and/or the range of the object, event or condition which is the source of the alert - See at least ¶ [0148])

	In summary, Liu discloses intervention in operation of a vehicle having autonomous driving capabilities. Liu further discloses prioritizing requests based on an urgency, i.e., being time sensitive. Liu does not explicitly teach wherein the priority is set based on a risk degree and an allowable time. However, Brooks discloses remote vehicle operator assignment system and teaches that priority is given based on a time varying risk profile. This risk profile includes a risk value and the time the risk is present, i.e., the allowable time to act. However, the combination of Liu and Brooks does not explicitly teach that the allowable time to act includes the allowable time for checking travel instructions. However, Ho discloses autonomous vehicle operated with safety augmentation and teaches that the response, i.e., an instruction, must be received within a threshold period of time.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the intervention in operation of a vehicle having autonomous driving capabilities of Liu and Brooks to provide for the autonomous vehicle operated with safety augmentation, as taught in Ho, to provide a prompt input to facilitate operation of an autonomous vehicle when an event or condition affecting a confidence in Safety is detected. (At Ho ¶ [0017])	

	Regarding claim 10, Liu does not explicitly teach, but Brooks further teaches:

wherein the priority is set based on the risk degree, a maximum value of a settable allowable time, and the allowable time. (At least one embodiment described herein provides an assignment system and method that determine time varying risk profiles, i.e., priorities, for each vehicle of several vehicle systems traveling within a monitored transportation system…The risk profiles can quantify the amount of risk, i.e., the risk degree, involved in remotely con trolling a vehicle. As described herein, there can be greater risk (and, a larger numerical value assigned for the risk profile) in a vehicle carrying hazardous cargo, a vehicle traveling through a congested area, a vehicle traveling through hazardous weather conditions, or the like, relative to other vehicle systems. The risk may change with respect to time, so the risk profile of a vehicle can change with respect to time, i.e., an allowable time - See at least ¶ [0035] The one or more processors also are configured to assign the operators to remotely monitor or control the separate vehicle systems during the trips based on the time-variable risk profiles - See at least ¶ [0006]; Examiner notes that the maximum value of settable allowable time may be equal to the allowable time, therefore teaching one teaches the other.)
	
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Brooks and Ho, as applied to claim 6, in further view of Wang et al. (US 2021/0001887 A1, “Wang”).

	Regarding claim 7, Liu further teaches:

wherein the processor is configured to, when the content of the abnormality is a [action of] an occupant, (A teleoperation event (422 in FIG.4A) may be triggered upon an even or a request. Examples include: a detour, a protest, a fire, an accident, a flood, a fallen tree or rock, a medical emergency, a police request, a request by an occupant in the AV (e.g., a passenger does not like driving behaviors of the AV system), a request by a user of the AV (e.g., a package sender using the AV system to ship packages wants to change a new trajectory or a destination), or initiation by a teleoperator, or combinations of them - See at least ¶ [0094]) notify the determined travel instruction to any one of the at least one instruction terminal, (In some implementations, the teleoperation server 450 may present a user interface 460 for a teleoperator 470 to perform tele-interaction with the AV system 410. In response to actions of the teleoperator through the user interface, the teleoperation server may issue a teleoperation command 452 that expresses the teleoperation in a form for use by the teleoperation command handling process 440. The teleoperation command handling process 440 translates the teleoperation command into an AV system command 442 expressed in a form useful for the AV system 410 and sends the command to the AV system - See at least ¶ [0090])  receive, before transmitting the determined travel instruction to the first autonomous driving vehicle, the result of checking the determined travel instruction from the at least one instruction terminal, (The teleoperation event handling process 430 must mediate conflicts, i.e., determine a result from checking, between fallback request 432 and teleoperation command 452. - See at least ¶ [0139] The teleoperation command handling process 440 takes a teleoperation command 452 issued by a teleoperator 470 through a teleoperation interface 460 and translates the teleoperation command 452 into one or more AV system commands 442 - See at least ¶ [0141]) and transmit, to the first autonomous driving vehicle, a travel instruction determined based on the checking result. The AV system commands 442 are then sent to corresponding hardware components or software processes of the AV system 410, i.e., received by the AV system - See at least ¶ [0141]

	Liu discloses that the abnormality that triggers the teleoperator event includes an action from the occupant of the vehicle. Liu does not explicitly state that this action is a type of misbehavior of an occupant. However, Wang discloses a method and apparatus for controlling autonomous driving vehicle and teaches: 

wherein the processor is configured to, when the content of the abnormality is a misbehavior of an occupant, (First, whether the autonomous driving vehicle includes a passenger with an abnormal behavior is determined, based on the vehicle interior video information. For example, the executing body may recognize an action of each passenger in the autonomous driving vehicle based on the above vehicle interior video information, and determine whether any passenger has made a predetermined abnormal action (such as a dangerous action) based on the action. If there is a passenger that makes a predetermined abnormal action, the passenger is determined to be a passenger with the abnormal behavior - See at least ¶ [0059]) notify the determined travel instruction to any one of the at least one instruction terminal [] (Then, in response to determining that the autonomous driving vehicle includes the passenger with the abnormal behavior, the executing body may send a third control instruction to the autonomous driving vehicle. Here, the third control instruction may be used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for the passenger abnormal behavior - See at least ¶ [0060])

	In summary, Liu discloses triggering teleoperator control based on the actions of a user. Liu does not explicitly disclose that these actions include actions categorized as a misbehavior. However, Wang discloses a method and apparatus for controlling autonomous driving vehicle and teaches that in response to the detection of a dangerous action by the occupant, i.e., misbehavior, the vehicle will receive an updated emergency command to operate the vehicle to a safe location or state. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the intervention in operation of a vehicle having autonomous driving capabilities of Liu and Brooks to provide for the method and apparatus for controlling autonomous driving vehicle, as taught in Wang, to improve the safety of the autonomous driving vehicle when it is in an abnormal operation status. (At Wang ¶ [0029])	

Allowable Subject Matter
	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  

	Claim 4 is determining a weight or similar type coefficient in order to determine the significance of a value. This process is a common technique used across engineering, mathematics, and many other fields. For example, Nagata et al. (US 2012/0323479 A1) discloses a risk degree calculation device and teaches: “The risk degree estimation device 20 calculates the risk degree at each intersection point of the mesh (S102). The risk degree may be calculated by multiplying each piece of information detected by the obstacle detection device 11 to the control mode selector SW 19 at each intersection point of the mesh by a predetermined weight coefficient and adding the information - See at least ¶ [0060]” 

	However, Liu, alone or in any combination with the disclosed prior art, fails to teach: “…wherein the processor is configured to calculate the priority by multiplying the risk degree by a value obtained by dividing a difference between a maximum value of a settable allowable time and the allowable time by the maximum value.” (Emphasis added)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662